Case 5:21-cv-02282-JLS Document1 Filed 05/19/21 Page 1 of 14

JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor su

CIVIL COVER SHEET

provided by local rules of court. This form, approved by the Judicial Conference of th
purpose of initiating the civil docket sheet. (SEH INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

pplement the filing and service of pleadings or other papers as re
United States in September 1974, is required for the use of the a

uired by law, except as
lerk of Court for the

 

I. (a) PLAINTIFFS

HELEN SWARTZ, Individually

(b) County of Residence of First Listed Plaintiff

Miami-Dade County, FL

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, anid Telephone Numb

David S. Dessen, Desse

n, Moses & Rossito,

er

)
600 Easton Rd, Willow

Grove, PA 19090, 215.496.2902 & Fuller, Fuller & Assoc., 12000
Biscayne Blvd, N. Miami, FL 33181, 305.891.5199 [PHV pending]

DEFENDANTS

NOTE:

Attorneys (If Known)

 

County of Residence of First Listed Defendant __
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

GRANITE PROPERTIES, a Pennsylvania Limited Partnership «

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Only)

Ol U.S. Government

Plaintiff

O 2. US. Government
Defendant

A 3 Federal Question

(U.S. Government Not a Party)

04 Diversity

(Indicate Citizenship of Parties in Item II)

 

IV. NATURE OF SUIT (Place an “x” in One Box Only)

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State qj Q 1 Incorporated or Principal Place o4 a4
of Business In This State
Citizen of Another State 0 2 QO 2 Incorporated and Principal Place gas a5
of Business In Another State
Citizen or Subject of a 0 3 O 3 Foreign Nation go6 o6

Foreign Country

 

 

 

[ CONTRACT TORTS FORFEITUREPENALTY |
C7 110 Insurance PERSONAL INJURY PERSONALINJURY | 625 Drug Related Seizure
© 120 Marine 6 310 Airplane CO 365 Personal Injury - of Property 21 USC 881
0 130 Miller Act © 315 Airplane Product Product Liability © 690 Other
0 140 Negotiable Instrument Liability C1 367 Health Care/
0 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
© 151 Medicare Act 0 330 Federal Employers’ Product Liability
C1 152 Recovery of Defaulted Liability C 368 Asbestos Personal
Student Loans © 340 Marine Injury Product
(Excludes Veterans) 7 345 Marine Product Liability
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY aR
of Veteran’s Benefits © 350 Motor Vehicle O 370 Other Fraud 0 710 Fair Labor Standards
© 160 Stockholders’ Suits 0 355 Motor Vehicle 0 371 Truth in Lending Act
0 190 Other Contract Product Liability O 380 Other Personal 0 720 Labor/Management
0 195 Contract Product Liability | 360 Other Personal Property Damage Relations
0 196 Franchise Injury GF 385 Property Damage 0 740 Railway Labor Act

[ REAL PROPERTY

C362 Personal Injury -

Medical Malpractice
cry

Product Liability

PR PE

 

© 210 Land Condemnation

© 220 Foreclosure

O 230 Rent Lease & Ejectment
(4 240 Torts to Land

O 245 Tort Product Liability
0 290 Ail Other Real Property

0 440 Other Civil Rights

C1 441 Voting

0 442 Employinent

1 443 Housing/
Accommodations

[1 445 Amer, w/Disabilities -
Employment

(% 446 Amer. w/Disabilities -
Other

0 448 Education

Habeas Corpus:
(1 463 Alien Detainee
1 510 Motions to Vacate
Sentence
O 530 General
1 535 Death Penalty
Other:
0 540 Mandamus & Other
C1 550 Civil Rights
1 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

, BANKRUPTCY

Click here for: Nature o

(1 422 Appeal 28 USC 158
O 423 Withdrawal
28 USC 157

O 820 Copynghts

C1 830 Patent

C1 835 Patent - Abbreviated
New Drug Application

OF 840 Trademark

 

0 751 Family and Medical
Leave Act

790 Other Labor Litigation

C1 791 Employee Retirement
Income Security Act

|____IMMIGRATION __|

O 462 Naturalization Application
0) 465 Other Immigration
Actions

 

 

 

O 861 HIA (1395ff)

O 862 Black Lung (923)

O 863 DIWC/DIWW (405(g))
0 864 SSID Title XVI

C1 865 RSI (405(g))

CF 870 Taxes (U.S. Plaintiff
or Defendant)

OD 871 IRS—Third Party
26 USC 7609

 

£ Suit Code obs ions

© 375 False Claims Act

DO 376 Qui Tam (31 USC
3729(a))

0 400 State Reapportionment

0 410 Antitrust

© 430 Banks and Banking .,

0 450 Commerce

0 460 Deportation

C1 470 Racketeer Influenced and
Corrupt Organizations

480 Consumer Credit

0 490 Cable/Sat TV

O 850 Securities/Commodities/
Exchange

0 890 Other Statutory Actions

O 891 Agricultural Acts

© 893 Environmental Matters

0 895 Freedom of Information
Act

0 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

1 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an "X”" in One Box Only)

3X1 Original

Proceeding

O12 Removed from
State Court

Oo 3

Remanded from o4

Appellate Court

Reinstated or O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
Title Ill of the Americans with Disabilities Act, 42 USC Sec. 12181, et seq.

Brief description of cause:
Equal access to places of public accommodation for persons with disabilities

 

 

 

 

 

 

VIL. REQUESTED IN (1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: (1 Yes No
VII. RELATED CASE(S)

‘See instructi :

IF ANY (See msiructons): Gp es —a_ ka DOCKET NUMBER ee
DATE SIGNATURE OFIATI p OF RECORD

tyv Ay tA) Zor i :
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE

MAG, JUDGE
Case 5:21-cv-02282-JLS Document1 Filed 05/19/21 Page 2 of 14

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

HELEN SWARTZ, Individually,

 

Plaintiff,
Vv.
Case No.
GRANITE PROPERTIES,
a Pennsylvania Limited Partnership,
Defendant.
COMPLAINT

Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other
mobility-impaired individuals similarly-situated, (sometimes referred to as “Plaintiff‘), hereby
sues the Defendant, GRANITE PROPERTIES, a Pennsylvania Limited Partnership (sometimes
referred to as “Defendant”) for Injunctive Relief, and attorney’s fees, litigation expenses, and
costs pursuant to the Americans with Disabilities Act, 42 USC § 12181 et seq. (“ADA”).

1. Plaintiff, HELEN SWARTZ, resides in Miami Beach, Florida, in the County of
Miami-Dade.

2. Defendant’s property, The Hilton Garden Inn - Lancaster, is located at 101
Granite Run Drive, Lancaster, PA, in the County of Lancaster.

3. Venue is properly located in the Eastern District of Pennsylvania because venue
lies in the judicial district of the property situs. The Defendant’s property is located in and does

business within this judicial district.
Case 5:21-cv-02282-JLS Document1 Filed 05/19/21 Page 3 of 14

4. Pursuant to 28 USC § 1331 and 28 USC § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Americans with Disabilities Act, 42 USC § 12181 et seq. See, also, 28 USC § 2201 and § 2202.

5. Plaintiff, HELEN SWARTZ is a Florida resident, is sui juris, has multiple
sclerosis and relies on the use of an electric scooter to ambulate, as she is mobility impaired.
She qualifies as a person with disabilities, as defined by the Americans with Disabilities Act.

Helen Swartz was born and raised in New York City and moved to the
Philadelphia area in 1978 to attend graduate school. After completion of her studies, she
founded a business and resided in the area until 2011. She was active in the business
community and has many long-standing relationships that she has maintained throughout the
years. She also had two children during those years, through which she knew many people.

Her elder daughter and granddaughter live in the Lancaster area and she often
meets them, so that they may enjoy cultural activities, dining and shopping. Ms. Swartz lived
in the Lancaster area for many years and has many friends there.

Helen Swartz visited the property which forms the basis of this lawsuit from April
25 through April 26, 2021, and has reservations to return to the property on November | through
November 2, 2021, to visit family, see friends and to to some of her favorite haunts, as she lived
in the area for over ten years. She also wishes to avail herself of the goods and services offered
to the public at the property, if the facilities are fully accessible and the barriers to access have
been corrected. The Plaintiff has encountered architectural barriers at the subject property,
which have impaired her use of the facilities and the amenities offered, and have endangered her
safety at the facilities and her ability to access the facilities the property has to offer and use the

restrooms.
Case 5:21-cv-02282-JLS Document1 Filed 05/19/21 Page 4 of 14

6. The Plaintiff has encountered architectural barriers at the subject property, which
are enumerated in paragraph 10. The barriers to access at the property have endangered her
safety, and adversely affected her ability to use the facilities.

G. Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.
Defendant is responsible for complying with the obligations of the ADA. The place of public
accommodation that the Defendant owns, operates, leases or leases to is known as The Hilton
Garden Inn - Lancaster, and is located at 101 Granite Run Drive, Lancaster, PA 19103, in the
County of Lancaster.

8. HELEN SWARTZ has a realistic, credible, existing and continuing threat of
discrimination from the Defendant’s non-compliance with the ADA with respect to this property
as described but not necessarily limited to the allegations in Paragraph 10 of this Complaint.
Plaintiff has reasonable grounds to believe that she will continue to be subjected to
discrimination in violation of the ADA by the Defendant. HELEN SWARTZ desires to visit
The Hilton Garden Inn - Lancaster not only to avail herself of the goods and services available at
the property but to assure herself that this property is in compliance with the ADA so that she and
others similarly-situated will have full and equal enjoyment of the property without fear of
discrimination.

9. The Defendant has discriminated against the individual Plaintiff by denying her
access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the hotel, as prohibited by 42 USC § 12182 et seq.

10. The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
Case 5:21-cv-02282-JLS Document1 Filed 05/19/21 Page 5 of 14

1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of
$500,000 or less). A preliminary inspection of The Hilton Garden Inn - Lancaster has shown
that violations exist. These violations which HELEN SWARTZ personally observed or

encountered, and which were verified by an ADA expert, include, but are not limited to:

a. The hotel does not provide the required amount of compliant accessible
guest rooms, and the accessible rooms are not dispersed among the various classes of
accommodations. This is in violation of section 224 of the 2010 Standards for
Accessible Design. 28 CFR §36.304. This denies to Plaintiff the full and equal
opportunity to stay at the subject hotel. 28 CFR §36.302(e)(1).

b. The accessible features of the facility are not maintained, creating
barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.

c. Some of the accessible parking access aisles do not adjoin an accessible
route to the site. This is in violation of section 502.3 of the 2010 Standards for
Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
access the facility.

d. The accessible parking spaces identification signs are too low. This is
in violation of section 502.6 of the 2010 Standards for Accessible Design: 28 CFR
§36.304. This condition made it difficult for the plaintiff to find the accessible parking
spaces.

e. Some of the accessible parking spaces at the site are located far from
the accessible route from parking to an entrance. This is in violation of section 208.3.1
of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it
difficult for the plaintiff to access the facility.

f. Accessible seating at the tables and bar inside and outside the hotel are
not provided to a person using a wheelchair. This is in violation of sections 226 and 902
of the 2010 Standards for Accessible Design. This condition denied the Plaintiff access
to any of the tables and bar around the hotel; 28 CFR §36.201, §36.202, §36.304.

g. The hotel discriminated against the plaintiff by only offering access to
the outside patio to able individuals. This is in violation of 28 CFR §36.201, §36.202,
§36.304.
Case 5:21-cv-02282-JLS Document1 Filed 05/19/21 Page 6 of 14

h. Appropriate stairway handrails and handrail extensions are not
provided at the stairways inside and outside of the hotel. This is in violation of section
505 of the 2010 Standards for Accessible Design: 28 CFR §36.304.

1. In the accessible guestroom, #103, the hotel posted a notice in the door
that is out of reach to a person in a wheelchair. This is in violation of sections 308 &
806 of the 2010 Standards for Accessible Design: 28 CFR §36.302 & §36.304. This
condition showed that the hotel has not trained their staff in how to make reasonable
modifications in policies, practices, or procedures, when the modifications are necessary
to afford goods, services, facilities, privileges, advantages, or accommodations to
individuals with disabilities,

J. In the accessible guestroom, #103, the window controls are out of reach
to a person in a wheelchair. This is in violation of sections 309 & 806 of the 2010
Standards for Accessible Design: 28 CFR §36.201, §36.202 & §36.304. This condition
denied the plaintiff's ability to access the window controls independently.

k. In the accessible guestroom, #103, the operable controls for the
window require tight grasping, pinching, or twisting of the wrist. This is in violation of
sections 309.4 & 806 of the 2010 Standards for Accessible Design: 28 CFR §36.201,
§36.202 & §36.304. This condition denied the plaintiffs ability to access the window
controls independently.

1, In the accessible guestroom, #103, the closet rod is out of reach to a
person in a wheelchair. This is in violation of section 811 of the 2010 Standards for
Accessible Design: 28 CFR §36.201, §36.202 & §36.304. This condition denied the
plaintiff's ability to hang up her clothes independently.

m. In the accessible guestroom, #103, items in the closet are out of reach
to a person in a wheelchair. This is in violation of section 811 of the 2010 Standards
for Accessible Design: 28 CFR §36.201, §36.202 & §36.304. This condition denied the
plaintiff's ability to access the iron and ironing board independently.

n. In the accessible guestroom, #103, the operable part on the entry door
is out of reach to a person in a wheelchair. This is in violation of sections 404.2.7 and
806 of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.202 & §36.304.
This condition denied the plaintiffs ability to lock the door independently.

0. In the accessible guestroom, #103, a forward reach is not provided to
Case 5:21-cv-02282-JLS Document1 Filed 05/19/21 Page 7 of 14

access the outlets at the back of the desk. This is in violation of sections 305 and 806
of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.202 & §36.304.
This condition denied the plaintiff's ability to use the outlets for her assorted equipment.

p. In the accessible guestroom, #103, a clear floor space is not provided to
access the standing lamp. This is in violation of section 806.2.1 of the 2010 Standards
for Accessible Design: 28 CFR §36.201, §36.202 & §36.304. This condition denied the
plaintiff's ability to access the lamp independently.

q. In the accessible guestroom, #103, a shower seat is not provided in the
roll-in shower. This is in violation of section 806.2.4 of the 2010 Standards for
Accessible Design: 28 CFR §36.201, §36.202 & §36.304. This condition denied the
plaintiff's ability to sit on a folding seat.

r. In the accessible guestroom, #103, an appropriate size the roll-in
shower in not provided in the accessible bathroom. This is in violation of section
806.2.4 of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.202 &
§36.304. This made it difficult for the plaintiff to access the facility.

Ss, In guestroom #103, which hotel deemed an accessible guestroom, the
shower spray unit in the roll-in shower does not have an on/off control with a
non-positive shut-off. This is in violation of section 806.2.4 of the 2010 Standards for
Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
access the facility.

t. In guestroom #103, which hotel deemed an accessible guestroom, the
shower spray unit in the roll-in shower is out of reach to a person in a wheelchair. This
is in violation of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR
§36.201, §36.202 & §36.304. This condition denied the plaintiff to access the facility.

u. An accessible mean of entry is not provided to access the spa. This is
in violation of section 242.4 of the 2010 Standards for Accessible Design. This
condition denied the Plaintiff access to use the lift; 28 CFR §36.201, §36.202,
§36.304.

Vv. The hotel discriminated against the plaintiff for not providing
independent access to the spa thereby denying the plaintiff the ability to use of
the spa in the same manner as_ hotel’s able guests. 28 CFR §36.201, §36.202, §36.302
& §36.304.
Case 5:21-cv-02282-JLS Document1 Filed 05/19/21 Page 8 of 14

W. The hooks in the Fitness Center are out of reach to a person in a
wheelchair. This is in violation of section 308 of the 2010 Standards for Accessible
Design. This condition denied the Plaintiff access to use the hooks; 28 CFR §36.201,
§36.202, §36.304.

X. A maneuvering clearance is not provided to exit the laundry room. This
is in violation of section 404.2.4 of the 2010 Standards for Accessible Design. 28 CFR
§36.304. This condition made it difficult for the Plaintiff to exit the facility.

y. In the pool toilet compartment, the door swings into the clear floor
space. This is in violation of section 603.2.3 of the 2010 Standards for Accessible
Design. 28 CFR §36.304. This condition denied the plaintiff entry into the compartment.

Z. An appropriate transfer shower is not provided in the pool bathroom.
This is in violation of sections 608 of the 2010 Standards for Accessible Design. 28
CFR §36.304. This condition denied the plaintiff use of the shower.

aa. The signage on the door is on the pull side of the lobby bathroom door.
This is in violation of section 703.4.2 of the 2010 Standards for Accessible Design. 28
CFR §36.304.

bb. In the lobby toilet room, the mirrors are out of reach to a person in a
wheelchair. This is in violation of section 603.3 of the 2010 Standards for Accessible
Design. 28 CFR §36.201, §36.202 & §36.304. This condition denied the Plaintiff to
access the facility.

ce, The accessible toilet compartment in the lobby toilet room does not
have appropriate grab bars by the water closet. This is in violation of section 604.5 of
the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it
difficult for the plaintiff to access __ the facility.

dd. An appropriate clearance is not provided around the water closet. This
isin violation of section 604.3.1 of the 2010 Standards for Accessible Design: 28 CFR
§36.304. This condition made it difficult for the plaintiff to access the facility.

ee. Access to the baby changer is out of reach to a person in a wheelchair.
This is in violation of section 309 of the 2010 Standards for Accessible Design. 28 CFR
§36.201, §36.202 & §36.304. This condition denied the Plaintiff to access the facility
independently.
Case 5:21-cv-02282-JLS Document1 Filed 05/19/21 Page 9 of 14

ff. A door pull is not provided on both sides of the accessible stall door.
This is in violation of section 604.8.1.2 of the 2010 Standards for Accessible Design: 28
CFR §36.304. This condition made it difficult for the plaintiff to access the facility.

gg. Items in the Pavilion Pantry are out of reach to a person in a
wheelchair. This is in violation of section 309 of the 2010 Standards for Accessible
Design. 28 CFR §36.201, §36.202 & §36.304. This condition denied the Plaintiff to
access the facility independently.

11. ~All of the foregoing cited violations are violations of both the 1991 Americans
with Disabilities Act Guidelines (ADAAG) and the 2010 Standards for Accessible Design, as
adopted by the Department of Justice.

12. The discriminatory violations described in Paragraph 10 are not an exclusive list
of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, and all other
individuals similarly-situated, have been denied access to, and have been denied the benefits of
services, programs and activities of the Defendant’s facilities, and have otherwise been
discriminated against and damaged by the Defendant because of the Defendant’s ADA
violations, as set forth above. The individual Plaintiff, and all others similarly-situated will
continue to suffer such discrimination, injury and damage without the immediate relief provided
by the ADA as requested herein. In order to remedy this discriminatory situation, the Plaintiff
requires an inspection of the Defendant’s place of public accommodation in order to determine
all of the areas of non-compliance with the Americans with Disabilities Act.

13. Defendant have discriminated against the individual Plaintiff by denying her
access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42
Case 5:21-cv-02282-JLS Document1 Filed 05/19/21 Page 10 of 14

USC § 12181 ef seg. and 28 CFR. 36.302 et seg. Furthermore, the Defendant continue to
discriminate against the Plaintiff, and all those similarly-situated by failing to make reasonable
modifications in policies, practices or procedures, when such modifications are necessary to
afford all offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such efforts that may be necessary to ensure
that no individual with a disability is excluded, denied services, segregated or otherwise treated
differently than other individuals because of the absence of auxiliary aids and services.

14, Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is
warranted. Furthermore, the public interest would not be disserved by a permanent injunction.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and
litigation expenses from the Defendant pursuant to 42 USC § 12205 and 28 CFR 36.505.

15. Defendant is required to remove the existing architectural barriers to the
physically disabled, when such removal is readily achievable for its place of public
accommodation that has existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative,
if there has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered
portions of the facility are readily accessible to and useable by individuals with disabilities,
including individuals who use walkers and wheelchairs, 28 CFR 36.402; and finally, if the
Defendant’s facility is one which was designed and constructed for first occupancy subsequent to
January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s facility must be readily

accessible to and useable by individuals with disabilities as defined by the ADA.
Case 5:21-cv-02282-JLS Document1 Filed 05/19/21 Page 11 of 14

16. Notice to Defendant is not required as a result of the Defendant’s failure to cure
the violations by January 26, 1992 (or January 26, 1993, if Defendant have 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have been
met by Plaintiff or waived by the Defendant.

17. Pursuant to 42 USC § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter the The Hilton
Garden Inn - Lancaster to make those facilities readily accessible and useable to the Plaintiff and
all other persons with disabilities as defined by the ADA; or by closing the facility until such
time as the Defendant cure its violations of the ADA. The Order shall further require the
Defendant to maintain the required assessable features on an ongoing basis.

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the
Defendant at the commencement of the subject lawsuit are in violation of Title III of the
Americans with Disabilities Act, 42 USC § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all
readily achievable alterations to the facility; or to make such facility readily accessible to
and useable by individuals with disabilities to the extent required by the ADA; and to
require the Defendant to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods, services,
facilities, privileges, advantages or accommodations to individuals with disabilities; and
by failing to take such steps that may be necessary to ensure that no individual with a
disability is excluded, denied services, segregated or otherwise treated differently than

other individuals because of the absence of auxiliary aids and services.

10
Case 5:21-cv-02282-JLS Document1 Filed 05/19/21 Page 12 of 14

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42
USC § 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable

under Title [III of the Americans with Disabilities Act.

Dated: May me , 2021

Respectfully submitted,

(O.D6 LQo—

David S. Dessen, Esq. (I.D. 17627)
Dessen, Moses & Rossitto

600 Easton Road '

Willow Grove, PA 19090
Telephone: 215.496.2902
Facsimile: 215.658.0747
ddessen(@dms-lawyer.com

and

Lawrence A. Fuller, Esq., pro hac vice pending
Fuller, Fuller & Associates, P.A.
12000 Biscayne Boulevard, Suite 502
North Miami, FL 33181

Telephone: 305.891.5199
Facsimile: 305.893.9505
lfuller@fullerfuller.com

 

 

Attorneys for Plaintiff Helen Swartz

1]
Case 5:21-cv-02282-JLS Document1 Filed 05/19/21 Page 13 of 14

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: c/o Lawrence A. Fuller, 12000 Biscayne Blvd., N. Miami, FL 33181
Address of Defendant: Granite Properties, 2294 New Holland Pike, Lancaster, PA 17601

 

Hilton Garden Inn, 101 Granite Run Drive, Lancaster, PA 17601

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:
PA

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Fes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [_] No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [_] No
case filed by the same individual?

I certify that, to my knowledge, the within case [is / [2] is not related to any case now pending or within one year previously terminated action in

this court except as noted above.
pate. sAAY L% Zot\ LO2Q ’ Of Quan (7627 ;

 

 

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

CIVIL: (Place a ¥ in one category only)
A, Federal Question Cases: B. Diversity Jurisdiction Cases:
(-] 1. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
(] 2. FELA LJ] 2. Airplane Personal Injury
(-] 3. Jones Act-Personal Injury LC] 3. Assault, Defamation
C] 4. Antitrust CJ 4. Marine Personal Injury

5. Patent [] 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations L] 6. Other Personal Injury (Please specify):
7. Civil Rights L] 7. Products Liability
[-] 8. Habeas Corpus Ll 8. Products Liability — Asbestos

9. Securities Act(s) Cases LJ 9. All other Diversity Cases
LH 10. Social Security Review Cases (Please specify):
[J 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L D Av t(D g . Des Sev \ @sa, , counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

KT] Relief other than monetary damages is sought.

DATE: MAY LY Vorl (L2Q6k 0. (7o2zT

Attorney-at-Law / Pro Se Plaintiff Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F,R.C,P. 38,

 

Civ, 609 (5/2018)

 
Case 5:21-cv-02282-JLS Document1 Filed 05/19/21 Page 14 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

HELEN SWARTZ, Individually,

Vv CIVIL ACTION NO.

GRANITE PROPERTIES

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for *
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plaintiff regarding
said designation, that defendant shall, with its first appearance, submit to the clerk of court and
serve on the plaintiff and all other parties, a Case Management Track Designation Form specifying
the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

 

 

(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )
(b) Social Security — Cases requesting review of a decision of the Secretary of Health

and Human Services denying plaintiff Social Security Benefits. ( )
(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (_ )
(d) Asbestos — Cases involving claims for personal injury or property damage from

exposure to asbestos. ( )
(e) Special Management — Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by

the court. (See reverse side of this form for a detailed explanation of special

management cases.) ( )
( Standard Management — Cases that do not fall into any one of the other tracks. (X)

PAKN (Wu David S. Dessen Plaintiff

Date Attorney-at-law Attorney for

215-658-1400

VLS-CSB-OVE TN
245-564-2870 ddessen@dms-lawyer.com

Telephone ~ FAX Number E-Mail Address
